Bliss, Judge,
delivered the opinion of the court.
The plaintiff is the payee of a promissory note, and brings suit in his own name as such, describing himself in the petition as he is described in the note, as superintendent of the Decatur Agricultural Works. No defense upon the merits is put in, but defendant, answering, says that the note is not the property of the plaintiff but of the Agricultural Works, which is a corporation in Illinois. The answer was stricken out on motion, and judgment entered. ■ ■ a
This is no contest about the title of the note; no assignment or transfer is pretended, but it is still held by the payee, and the defendant will be fully protected by paying it to the one to whom he gave it. Whether it was properly taken in the payee’s name is a question between him and his corporation, and in no way affects the defendant.
Judgment affirmed.
The other judges concur.